Title: From Thomas Jefferson to Thomas Eston Randolph, 24 September 1822
From: Jefferson, Thomas
To: Randolph, Thomas Eston


Dear Sir
Monticello
 Sep. 24. 22.
Your letter of the 18th  recieved on the 21st shews that our recollections differ very considerably; but it proves also that we do not agree on the conditions of leasing the mill I offer it on the terms expressed in the lease, according to my understanding of them, and according to the understanding and practice on them by all the tenants heretofore. you will not consent to them but on a different understanding consequently we do not agree in our terms, and there the negociation would naturally break off. but I presume it would be injurious to you at this season of the year, and with all your arrangements made for grinding the year out, to discontinue the lease suddenly and unexpectedly, I consent therefore to it’s continuance another year (to the last day of June next) on the conditions as you understand them, and making whatever suspension of rent you think right, without the trouble of an arbitration, which indeed becomes impracticable by our disagreement in facts. but at the end of the present grinding year, we must consider the lease at an end, and that I am free in the meantime to look out for another tenant, to take place then. in expectation that we should have agreed I have declined two or three offers on which there was not the least intimation that any of the conditions would be objected to. but should you, before I shall have committed myself by any other offer, become willing to accede to my terms (which I shall never change) I shall certainly give you a preference, being sincerely disposed to prefer your accomodation to that of any other person and to prove to you at all times my sincere affection and respect.Th: JeffersonP. S. should this proposition for the present year be accepted, I shall be glad to know immediately what suspension of the rent I am to give credit for.In a letter from mr Coffee he desires it to be mentioned to you that he has not forgot your painting.